DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 03/10/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gombotz et al (USP 5,451,411 A), in view of both Joshi et al (USP 9,884,024 B2) and Wittwer et al (USP 4,738,817 A), further in view of Baes et al (US 2015/0004226) and further in view of Masri et al (USP 9,693,981 B2).
Gombotz disclosed [col 3, lines 42-45; col 6, lines 54-63] methods and compositions that provided an oral controlled (sustained, at col 6 and line 55) release system that targeted therapeutic agents to the luminal side of the intestines (e.g., to the duodenum and jejunum; reads on preventing release in the stomach). In accordance with Gombotz [col 5, lines 20-45 and at Example 1], a mixture was formed of sodium alginate, a cationic therapeutic agent (TGF-β1) and an anionic protective polymer (PAA), and then the mixture was formed into beads using procedures known in the art. For example, the mixture was pushed through a syringe into a solution containing a multivalent cation. To obtain small beads of uniform size, the alginate mixture was introduced into the cationic solution by applying constant, and even, pressure to the syringe plunger, while swirling the cationic solution. 
Upon contact with the cationic solution, multivalent cation cross-linking of the alginate occurred, resulting in bead formation. For purposes of convenience, low cost and biocompatibility, the multivalent cation was preferably Ca++, although other multivalent cations, preferably divalent cations, or trivalent cations, were also be employed.
The prepared alginate beads, TGF-β1 and PAA were exposed to a controlled acid treatment process, isolated, lyophilized (e.g., reads on dried ingredients), and encapsulated, in a hard gelatin (i.e., a hydrophilic polymer) capsule, for oral delivery. In use of the capsules, no TGF-β1 was released in the pH 1 environment of the stomach, however, at pH 7 in the intestines, the active and PAA-protected TGF-β1 were released linearly over 2-3 hours (e.g., further reads on preventing release in the stomach) [col 18, lines 39-58].
Gombotz did not specifically disclose a capsule formed of sodium alginate and amounts thereof, as recited in claim 1; the shell (capsule) comprised of blended or cross-linked polymers (e.g., HPMC) and amounts thereof, as recited in claims 1 and 8; the formulation as granules, as recited in claim 6. Although Gombotz disclosed cross-linking agents (e.g., multivalent cations, as previously discussed), Gombotz did not discuss cross-linking of the polymeric shell, or amounts of the multivalent ions, as recited in claims 1 and 10. Gombotz did not disclose a plurality of layers, as recited in claim 1.
Joshi disclosed hard capsule shells [title and abstract] comprising polymers (e.g., gelatin, HPMC – a hydrophilic polymer, other polymers) [claims 11-18], wherein polymers, and mixtures of polymers, are known in the art as capsule shell-forming materials, in order to manufacture hard shell capsules [col 1, lines 60-65; col 5, lines 1-5 and at lines 48-50; col 8, lines 13-15]. The capsules were filled with drugs, in the form of granules, beads, etc. [abstract], as a core material. The key advantages of incorporation of the drug in the capsule shell compositions were to minimize drug-drug interaction, and to obtain a desired rate of release of the drug. According to Joshi, the rate of release (of the encapsulated active) may be altered using selected combinations, or by cross-linking, of polymers in the capsule shell formulation [col 7, lines 52-67; col 8, lines 25-30].
Wittwer disclosed a method for forming pharmaceutical capsules from hydrophilic polymers (e.g., gelatin) [title and abstract] comprising 5-25 % of the polymer [claims 1-3]. Wittwer’s polymers comprised, as crosslinking agents, multi-valent metal salts (e.g., calcium salts) [col 4, lines 50 and 58; col 5, lines 20-25; col 31, lines 30-35].
Since Gombotz disclosed hard shell capsules for the controlled release of encapsulated active agents, it would have been prima facie obvious to one of ordinary skill in the art to include, within Gombotz, the teachings of Joshi (e.g., combinations, mixtures of, or cross-linked polymers (hydrophilic, e.g., HPMC); drugs formulated as granules). An ordinarily skilled artisan would have been motivated by known teachings in the art, that capsule-shell forming materials include combinations, mixtures of, or cross-linked polymers. An ordinarily skilled artisan would have been motivated to form the shell, and to modulate the release of the encapsulate, as taught by Joshi [Joshi; col 7, lines 52-67; col 8, lines 25-30].
Since Gombotz disclosed capsules formed of hydrophilic (e.g., gelatin) polymers, it would have been prima facie obvious to one of ordinary skill in the art to include, within Gombotz, the teachings of Wittwer (e.g., 5-25 % hydrophilic polymer comprising multi-valent crosslinking metal salts). An ordinarily skilled artisan would have been motivated to formulate the shell, as taught by Wittwer [Wittwer; claims 1-3; col 4, lines 50 and 58; col 5, lines 20-25; col 31, lines 30-35].
An ordinarily skilled artisan would have included the hydrophilic polymer at 5-25 %, because at said amounts, the polymer formed pharmaceutical capsules, as taught by Wittwer.
The combined teachings of Gombotz, Joshi and Wittwer did not teach a capsule formed of sodium alginate. 
Baes taught gelatin/alginate (e.g., 0.2 % to 20 % sodium alginate at ¶0041-45) controlled release capsules [abstract, title and ¶s 0094 and 0139]. The capsules comprised a capsule shell comprising a combination of gelatin and alginate (also shells formed of cellulose derivatives at ¶0026), chemically cross-linked by divalent ions. The capsule shell encapsulated, or was filled with, at least one agent, and the controlled release capsules were chosen from soft capsules and hard capsules [abstract and at ¶s 0028 and 0071-0072].
Gelatin capsules have been used, in the prior art, in the formulation of pharmaceuticals and food products. Gelatin has good availability, low cost, and no toxicity. Gelatin, however, is soluble in acidic media, and hence not stable in gastric fluid [0002]. Nevertheless, alginates can be combined with gelatin, in an industrial environment, to overcome the prior art challenges of gelatin (e.g., film-forming capsule not stable in gastric fluid) [0013]. Furthermore, gelatin-alginate polymer capsules provide resistance to gastric fluid to a degree that is controllable, and, thereby capable of delivering the active ingredient to the stomach or the intestine (by regulating the dissolution of the shell according to a set pH), thereby protecting the active ingredient against low pH values [0025].
Since the combined teachings of Gombotz, Joshi and Wittwer taught gelatin capsules for controlled release to the intestines, it would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings of the prior art, capsules formed of gelatin-alginate polymers. An ordinarily skilled artisan would have been motivated to formulate capsules that provided resistance to gastric fluid, to a degree that was controllable, and, thereby capable of delivering the active ingredient to the stomach or the intestine by regulating the dissolution of the shell according to a set pH, thereby protecting the active ingredient against low pH values, as taught by Baes [Baes; 0025]. 
The combined teachings of Gombotz, Joshi, Wittwer and Baes did not teach a plurality of layers.
Masri taught a multi-layered controlled release capsule formulation [abstract], wherein said layers provided the dosage form with mechanical strength [claims 1  and 14, and at col 12, lines 33-36].
It would have been prima facie obvious to one of ordinary skill in the art to include within Gombotz, multiple layers, as taught by Masri. An ordinarily skilled artisan would have been motivated to provide the dosage form with mechanical strength, as taught by Masri [Masri; abstract, claims 1 and 14, and at col 12, lines 33-36].
Claim 1 recites the alginate concentration between 2-6 %; 0.025-18 % bi- or trivalent ions and 0.01-10 % polymers. 
The combination of Gombotz and Wittwer taught a 0-0.15 % or a 1.5 % w/v sodium alginate solution [Gombotz; col 7, lines 57-68; col 12, line 60; Table 2], a 1.0 % calcium chloride solution [Gombotz; col 8, lines 3-17] and 5-25 % polymer [Wittwer; claims 1-3]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
The instant claim 1 further recites “consisting essentially of” transitional language. Absent a clear indication in the specification or claims of what the basic and novel characteristics of the claimed composition actually are, the term "consisting essentially of" is construed as being equivalent in meaning to the term "comprising". See MPEP 2111.03. No such clear indication is seen here.
Gombotz, in view of Joshi, Wittwer, Baes and Masri reads on claims 1, 5-8 and 10.

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive.
Applicant argued that Gombotz does not teach enteric drug delivery.
The Examiner disagrees. Gombotz taught that the therapeutic was not released in the pH 1 environment of the stomach; however, at pH 7 in the intestines, the active was released [col 18, lines 39-58].
Applicant argued that Gombotz described beads, in contrast to the claimed capsule formulation. Applicant argued that, instantly, the active pharmaceutical ingredient is not limited to cationic drugs, and is contained within the capsule.
The Examiner responds that Gombotz taught the alginate beads encapsulated in a gelatin capsule [col 18, lines 48-52]. The claims do not exclude the teachings of Gombotz.

Applicant argued that Gombotz does not describe, teach or enable the use of a combination of a polymer capsule for enteric delivery, as instantly claimed. Applicant argued that Joshi, Wittwer and Baes do not compensate for the deficiencies in Gombotz.
The Examiner disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145. In the instant case, Gombotz taught [col 3, lines 42-45; col 6, lines 54-63] an oral controlled (sustained, at col 6 and line 55 and throughout the claims) release system that targeted therapeutic agents to the luminal side of the intestines (e.g., to the duodenum and jejunum). In accordance [col 5, lines 20-45 and at Example 1], a mixture was formed of sodium alginate cross-linked with multivalent ions, to enable release of the active from the alginate [abstract]. 
Joshi disclosed capsule shells [title and abstract] comprising polymers and mixtures thereof (e.g., gelatin, HPMC, other polymers) [claims 11-18]. According to Joshi, the rate of release (of the encapsulated active) may be altered using selected combinations, or by cross-linking, of polymers in the capsule shell formulation [col 7, lines 52-67; col 8, lines 25-30].
Wittwer disclosed a method for forming pharmaceutical capsules from hydrophilic polymers (e.g., gelatin) [title and abstract]. Wittwer’s gelatin comprised, as crosslinking agents, multi-valent metal salts (e.g., calcium salts) [col 4, lines 50 and 58; col 5, lines 20-25; col 31, lines 30-35].
Baes taught gelatin/alginate (e.g., sodium alginate at ¶0045) controlled release capsules [abstract, title and ¶s 0094 and 0139]. The capsules comprised a capsule shell comprising a combination of gelatin and alginate, chemically cross-linked by divalent ions.
The combined teachings of the cited prior art read on the claimed invention.

Applicant argued that there is nothing in Gombotz, Joshi, Wittwer and Baes that suggest that a hard shell enteric dosage form could successfully be prepared in the absence of gelatin.
The Examiner responds that the combined teachings of Gombotz, Joshi, Wittwer and Baes are not excluded by the “comprising” language of the polymers recited by the instant claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612